 



Exhibit 10.6
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) made and
entered into as of this 1st day of December, 2005, by and between SCI EXECUTIVE
SERVICES, INC., a Delaware corporation (the “Company”) wholly owned by SERVICE
CORPORATION INTERNATIONAL, a Texas corporation (the “Parent”), and R. L. WALTRIP
(the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and the Employee entered into an Employment Agreement
effective January 1, 1998, as amended by the First Amendment to Employment
Agreement effective February 25, 2003 (the “Employment Agreement”), and the
Parent guaranteed payment and performance under the Employment Agreement; and
     WHEREAS, this Second Amendment is intended to modify the Employment
Agreement in order to comply with the applicable provisions of recently enacted
Internal Revenue Code Section 409A.
     NOW THEREFORE, in consideration of the premises and the agreements herein
contained, the parties intending to continue to be legally bound by the
Employment Agreement as amended by this Second Amendment, hereby agree,
effective as of December 31, 2005, as follows:

  1.   Notwithstanding the applicable provisions of this Employment Agreement
regarding timing of distribution of payments, the following special rules shall
apply in order for this Employment Agreement to comply with IRC §409A: (i) to
the extent any distribution to the Employee is payable at a time he is treated
as a “specified employee” (as defined under IRC §409A) and to the extent such
applicable provisions of IRC §409A require a delay of such distributions for a
six month period after the date of such Employee’s separation of service with
the Company, the provisions of this Employment Agreement shall be construed and
interpreted as requiring a six month delay in the commencement of such
distributions thereunder, and (ii) in the event there are any payments under
this Employment Agreement that are required to be delayed by a six month period
in order to comply with IRC §409A, the payments that would have been paid during
such six month delay shall be accumulated and paid to the Employee in a single
lump sum within five business days after the end of such six month delay, and
(iii) the Company shall not have the discretion to prepay any continuing
payments otherwise provided under this Employment Agreement.     2.   To the
extent of any compliance issues under Internal Revenue Code Section 409A, the
Employment Agreement shall be construed in such a manner so as to comply with
the requirements of such provision so as to avoid any adverse tax consequences
to the Employee.

 



--------------------------------------------------------------------------------



 



  3.   It is understood and agreed that the Second Amendment to this Employment
Agreement shall not constitute “Good Reason” for purposes of this Employment
Agreement.     4.   The terms and provisions of the Employment Agreement, as
amended hereby, continue in full force and effect.

     IN WITNESS WHEREOF, the Employee and, pursuant to due authorization from
the Board, the Company have caused this Second Amendment to be executed as of
the date first above written.

                  R. L. WALTRIP    
 
           
 
      /s/ R.L. Waltrip              
 
      “EMPLOYEE”    
 
                SCI EXECUTIVE SERVICES, INC.    
 
           
 
  BY:
Name:   /s/ Curtis G. Briggs
 
Curtis G. Briggs    
 
  Title:   Vice President    
 
      “COMPANY”    

     Pursuant to due authorization from its Board of Directors, the Parent, by
its execution hereof, absolutely and unconditionally guarantees to Employee the
full and timely payment and performance of each obligation of the Company to
Employee under the Employment Agreement as amended by this Second Amendment,
waives any and all rights that it may otherwise have to require Employee to
proceed against the Company for nonpayment or nonperformance, waives any and all
defenses that would otherwise be a defense to this guarantee, and agrees to
remain liable to Employee for all payment and performance obligations of the
Company under the Employment Agreement as amended by this Second Amendment,
whether arising before, on or after the date of this Second Amendment, until the
Employment Agreement shall terminate pursuant to its terms.

                  SERVICE CORPORATION         INTERNATIONAL    
 
           
 
  BY:
Name:   /s/ James M. Shelger
 
James M. Shelger    
 
  Title:   Senior Vice President    
 
      General Counsel and Secretary    
 
                     “PARENT”    

2